Exhibit 10.1

TIGERLOGIC CORPORATION

2009 EQUITY INCENTIVE PLAN

SECTION 1

BACKGROUND AND PURPOSE

1.1 Background. The Plan permits the grant of Nonqualified Stock Options,
Incentive Stock Options, and Restricted Stock.

1.2 Purpose of the Plan. The Plan is intended to attract, motivate, and retain
(a) employees of the Company and any Parent or Subsidiaries, (b) consultants who
provide significant services to the Company and any Parent or Subsidiaries, and
(c) directors of the Company who are employees of neither the Company nor any
Parent or Subsidiary. The Plan also is designed to encourage stock ownership by
Participants, thereby aligning their interests with those of the Company’s
stockholders.

SECTION 2

DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

2.1 “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 3 of the Plan.

2.2 “Applicable Laws” means the requirements relating to the administration of
equity compensation plans under U.S. state corporate laws, U.S. federal and
state securities laws, the Code, any stock exchange or quotation system on which
the Common Stock is listed or quoted and the applicable laws of any foreign
country or jurisdiction where Awards are, or will be, granted under the Plan.

2.3 “Award” means, individually or collectively, a grant under the Plan of
Incentive Stock Options, Nonqualified Stock Options, or Restricted Stock.

2.4 “Award Agreement” means the written agreement setting forth the terms and
conditions applicable to each Award granted under the Plan. The Award Agreement
is subject to the terms and conditions of the Plan.

2.5 “Board” or “Board of Directors” means the Board of Directors of the Company.

2.6 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

2.7 “Committee” means a committee of Directors appointed by the Board in
accordance with Section 3.1 of the Plan to administer the Plan.

2.8 “Common Stock” means the common stock of the Company, $0.10 par value.

2.9 “Company” means TigerLogic Corporation, a Delaware corporation, or any
successor thereto.

 

1



--------------------------------------------------------------------------------

2.10 “Consultant” any person who is engaged by the Company or any Parent or
Subsidiary to render consulting or advisory services to such entity, but who is
neither an Employee nor a Director.

2.11 “Director” means any individual who is a member of the Board of Directors
of the Company.

2.12 “Disability” means a permanent disability as defined in Section 22(e)(3) of
the Code, provided that in the case of Awards other than Incentive Stock
Options, the Administrator in its discretion may determine whether a permanent
and total disability exists in accordance with uniform and non-discriminatory
standards adopted by the Administrator from time to time.

2.13 “Employee” means any person employed by the Company or any Parent or
Subsidiary, whether such employee is so employed at the time the Plan is adopted
or becomes so employed subsequent to the adoption of the Plan. A person shall
not cease to be an Employee in the case of (i) any leave of absence approved by
the Company or (ii) transfers between locations of the Company or between the
Company, any Parent or Subsidiary, or any successor. For purposes of Incentive
Stock Options, no such leave may exceed ninety days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, on the 181st day of such leave any Incentive Stock Option held by
the Participant shall cease to be treated as an Incentive Stock Option and shall
be treated for tax purposes as a Nonqualified Stock Option. Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.

2.14 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Reference to a specific section of the Exchange Act or regulation thereunder
shall include such section or regulation, any valid regulation promulgated under
such section, and any comparable provision of any future legislation or
regulation amending, supplementing or superseding such section or regulation.

2.15 “Exchange Program” means a program established by the Administrator under
which outstanding Awards are amended to provide for a lower Exercise Price or
surrendered or cancelled in exchange for (a) Awards with a lower Exercise Price,
(b) a different type of Award, (c) cash, or (d) a combination of (a), (b) and/or
(c). Notwithstanding the preceding, the term Exchange Program does not include
any (i) program under which an outstanding Award is surrendered or cancelled in
exchange for a different type of Award and/or cash having a total value equal to
or less than the value of the surrendered or cancelled Award, (ii) action
described in Section 4.4, nor (iii) transfer or other disposition permitted
under Section 7.7.

2.16 “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.

2.17 “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(a) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Select
Market, Nasdaq Global Market, or Nasdaq Capital Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the day of determination,
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable. If there were no reported sales of the Common Stock on such
exchange or system on said date, then its Fair Market Value shall be the closing
sales price for such stock as quoted on such exchange or system on the
immediately preceding trading day, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable.

(b) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean of the closing bid and asked prices for the Common Stock
on the last trading day immediately prior to the relevant date, as reported on
The Wall Street Journal or such other source as the Administrator deems
reliable; provided however that the

 

2



--------------------------------------------------------------------------------

Administrator may use other good faith methods to determine the Fair Market
Value of a Share of Common Stock in the event that the Administrator determines
that such selling prices or bid and asked prices are not a reliable indicator of
fair market value due to low or sporadic volume trading or comparable factors
during the relevant period; or

(c) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.

2.18 “Fiscal Year” means the fiscal year of the Company.

2.19 “Grant Date” means, with respect to an Award, the date that the Award was
granted. The Grant Date of an Award shall not be earlier than the date the Award
is approved by the Administrator.

2.20 “Incentive Stock Option” means an Option to purchase Shares that is
designated as an Incentive Stock Option and is intended to meet the requirements
of Section 422 of the Code.

2.21 “Net-Exercise” means a procedure by which the Participant will be issued a
number of Shares determined in accordance with a formula X = Y(A-B) / A, where:

X = the number of Shares to be issued to the Participant upon exercise of the
Option;

Y = the total number of Shares with respect to which the Participant has elected
to exercise the Option;

A = the Fair Market Value of one (1) Share;

B = the Exercise Price per Share.

2.22 “Nonqualified Stock Option” means an option to purchase Shares that is not
intended to be an Incentive Stock Option.

2.23 “Option” means an Incentive Stock Option or a Nonqualified Stock Option.

2.24 “Parent” means a “parent corporation”, whether now or hereafter existing,
as defined in Section 424(e) of the Code.

2.25 “Participant” means an Employee, Consultant, or Director who has an
outstanding Award.

2.26 “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. As provided in Section 6, such
restrictions may be based on the passage of time, the achievement of target
levels of performance, or the occurrence of other events as determined by the
Administrator, in its discretion.

2.27 “Plan” means the TigerLogic Corporation 2009 Equity Incentive Plan, as set
forth in this instrument and as hereafter amended from time to time.

2.28 “Restricted Stock” means Shares issued pursuant to an Award granted to a
Participant under Section 6 or issued pursuant to the early exercise of an
Option.

2.29 “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, and any
future regulation amending, supplementing or superseding such regulation.

2.30 “Section 16 Person” means a person who, with respect to the Shares, is
subject to Section 16 of the Exchange Act.

 

3



--------------------------------------------------------------------------------

2.31 “Service Provider” means an Employee, Director or Consultant.

2.32 “Share” means a share of Common Stock of the Company, as adjusted in
accordance with Section 4.4 of the Plan.

2.33 “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

2.34 “Termination of Service” means (a) in the case of an Employee, a cessation
of the employee-employer relationship between the Employee and the Company or
any Parent or Subsidiary for any reason, including, but not by way of
limitation, a termination by resignation, discharge, death, Disability, or the
disaffiliation of a Parent or Subsidiary, but excluding any such termination
where there is a simultaneous reemployment by the Company or any Parent or
Subsidiary; (b) in the case of a Consultant, a cessation of the service
relationship between the Consultant and the Company or any Parent or Subsidiary
for any reason, including, but not by way of limitation, a termination by
resignation, discharge, death, Disability, or the disaffiliation of a Parent or
Subsidiary, but excluding any such termination where there is a simultaneous
re-engagement of the consultant by the Company or a Parent or Subsidiary; and
(c) in the case of a Director, a cessation of the Director’s service on the
Board for any reason, including, but not by way of limitation, a termination by
resignation, death, Disability, or non-reelection to the Board.

SECTION 3

ADMINISTRATION

3.1 Procedure.

3.1.1 Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.

3.1.2 Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.

3.1.3 Other Administration. Other than as provided above, the Plan shall be
administered by (a) the Board or (b) a Committee, which Committee shall be
constituted to satisfy Applicable Laws.

3.2 Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion:

3.2.1 to determine the Fair Market Value of the Common Stock;

3.2.2 to select the Service Providers to whom Awards may be granted hereunder;

3.2.3 to determine whether and to what extent Awards are granted hereunder;

3.2.4 to determine the number of Shares to be covered by each Award granted
hereunder;

3.2.5 to approve forms of Award Agreement for use under the Plan;

3.2.6 to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the grant date, the exercise price,

 

4



--------------------------------------------------------------------------------

the time or times when Awards may be exercised or earned (which may be based on
performance criteria), any vesting acceleration or waiver of forfeiture or
repurchase restrictions, and any restriction or limitation regarding any Award
or the Shares relating thereto, based in each case on such factors as the
Administrator will determine;

3.2.7 to determine the terms and conditions of any, and to institute any
Exchange Program;

3.2.8 to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

3.2.9 to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;

3.2.10 to modify or amend each Award (subject to the terms of the Plan),
including but not limited to the discretionary authority to extend the
post-termination exercisability period of Awards and to extend the maximum term
of an Option (subject to Section 5.8.4 regarding Incentive Stock Options);

3.2.11 to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;

3.2.12 to determine the terms and restrictions applicable to Awards;

3.2.13 to allow a Participant to satisfy withholding tax obligations by electing
to have the Company withhold from the Shares to be issued upon exercise or
vesting of an Award that number of Shares having a Fair Market Value equal to
the minimum amount required to be withheld. The Fair Market Value of the Shares
to be withheld shall be determined on the date that the amount of tax to be
withheld is to be determined. All elections by a Participant to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may deem necessary or advisable; and

3.2.14 to make all other determinations deemed necessary or advisable for
administering the Plan.

3.3 Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.

SECTION 4

SHARES SUBJECT TO THE PLAN

4.1 Number of Shares. Subject to adjustment as provided in Section 4.4, the
total number of Shares available for issuance under the Plan shall equal the sum
of (a) 800,925, (b) any Shares that, as of January 11, 2009, have been reserved
but not issued pursuant to any awards granted under the Company’s 1999 Stock
Plan and are not subject to any awards granted thereunder, and (c) any Shares
subject to awards granted under the Company’s 1999 Stock Plan that otherwise
would have been returned to the Company’s 1999 Stock Plan on account of the
expiration, cancellation or forfeiture of awards granted under such plan, with
the maximum number of Shares to be added to the Plan pursuant to clauses (b) and
(c) equal to 2,958,296 Shares. The Shares may be authorized, but unissued, or
reacquired Common Stock.

4.2 Automatic Share Reserve Increase. The number of Shares available for
issuance under the Plan will be increased on the last day of each Fiscal Year in
an amount equal to the lesser of (a) 3% of the Company’s total outstanding
Shares on the last day of such Fiscal Year, (b) 2,000,000 Shares, or (c) such
lesser amount as determined in the sole and absolute discretion of the Board.

 

5



--------------------------------------------------------------------------------

4.3 Lapsed Awards. If an Award expires or becomes unexercisable without having
been exercised in full, or is surrendered pursuant to an Exchange Program, or,
with respect to Restricted Stock, is forfeited to or repurchased by the Company,
the unpurchased Shares (or for Awards other than Options, the forfeited or
repurchased Shares) which were subject thereto will become available for future
grant or sale under the Plan (unless the Plan has terminated). Shares that have
actually been issued under the Plan under any Award will not be returned to the
Plan and will not become available for future distribution under the Plan;
provided, however, that if unvested Shares of Restricted Stock are repurchased
by the Company or are forfeited to the Company, such Shares will become
available for future grant under the Plan. Shares used to pay the tax and
exercise price of an Award will not become available for future grant or sale
under the Plan. To the extent an Award under the Plan is paid out in cash rather
than Shares, such cash payment will not result in reducing the number of Shares
available for issuance under the Plan. Notwithstanding the foregoing and,
subject to adjustment provided in Section 4.4, the maximum number of Shares that
may be issued upon the exercise of Incentive Stock Options shall equal the
aggregate Share number stated in Section 4.1, plus, to the extent allowable
under Section 422 of the Code, any Shares that become available for issuance
under the Plan under Sections 4.2 and 4.3.

4.4 Adjustments in Awards and Authorized Shares. In the event that any dividend
or other distribution (whether in the form of cash, Shares, other securities, or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
change in the corporate structure of the Company affecting the Shares occurs,
the Administrator, in order to prevent diminution or enlargement of the benefits
or potential benefits intended to be made available under the Plan, will adjust
the number and class of Shares which may be delivered under the Plan, the number
and class of Shares which may be added annually to the Shares reserved under the
Plan, and the number, class, and price of Shares subject to outstanding Awards.
Notwithstanding the preceding, the number of Shares subject to any Award always
shall be a whole number.

SECTION 5

STOCK OPTIONS

5.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Employees, Directors and Consultants at any time and from time
to time as determined by the Administrator in its sole discretion. The
Administrator, in its sole discretion, shall determine the number of Shares
subject to each Option. The Administrator may grant Incentive Stock Options,
Nonqualified Stock Options, or a combination thereof.

5.2 Award Agreement. Each Option shall be evidenced by an Award Agreement that
shall specify the Exercise Price, the expiration date of the Option, the number
of Shares covered by the Option, any conditions to exercise the Option, and such
other terms and conditions as the Administrator, in its discretion, shall
determine. The Award Agreement shall also specify whether the Option is intended
to be an Incentive Stock Option or a Nonqualified Stock Option.

5.3 Exercise Price. Subject to the provisions of this Section 5.3, the Exercise
Price for each Option shall be determined by the Administrator in its sole
discretion.

5.3.1 Nonqualified Stock Options. The Exercise Price of each Nonqualified Stock
option shall be determined by the Administrator in its discretion but shall be
not less than one hundred percent (100%) of the Fair Market Value of a Share on
the Grant Date.

5.3.2 Incentive Stock Options. In the case of an Incentive Stock Option, the
Exercise Price shall be not less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date; provided, however, that if on the
Grant Date, the Employee (together with persons whose stock ownership is
attributed to the Employee pursuant to Section 424(d) of the Code) owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any Parent or Subsidiary, the Exercise Price shall be
not less than one hundred and ten percent (110%) of the Fair Market Value of a
Share on the Grant Date.

 

6



--------------------------------------------------------------------------------

5.3.3 Substitute Options. Notwithstanding the provisions of Section 5.3.2, in
the event that the Company or a Subsidiary consummates a transaction described
in Section 424(a) of the Code (e.g., the acquisition of property or stock from
an unrelated corporation), persons who become Employees, Directors or
Consultants on account of such transaction may be granted Options in
substitution for options granted by their former employer. If such substitute
Options are granted, the Administrator, in its sole discretion and consistent
with Section 424(a) of the Code, may determine that such substitute Options
shall have an exercise price less than one hundred percent (100%) of the Fair
Market Value of the Shares on the Grant Date.

5.4 Expiration of Options.

5.4.1 Expiration Dates. Each Option shall terminate no later than the first to
occur of the following events:

(a) The date for termination of the Option set forth in the written Award
Agreement; or

(b) The expiration of ten (10) years from the Grant Date.

5.4.2 Administrator Discretion. Subject to the ten-year limits of
Sections 5.4.1, the Administrator, in its sole discretion, (a) shall provide in
each Award Agreement when each Option expires and becomes unexercisable, and
(b) may, after an Option is granted, extend the maximum term of the Option
(subject to Section 5.8.4 regarding Incentive Stock Options).

5.5 Exercisability of Options. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Administrator shall determine in its sole discretion. After an Option is
granted, the Administrator, in its sole discretion, may accelerate the
exercisability of the Option.

5.6 Exercise of Option.

5.6.1 Payment. Options shall be exercised by the Participant giving notice and
following such procedures as the Company (or its designee) may specify from time
to time. Exercise of an Option also requires that the Participant make
arrangements satisfactory to the Company for full payment of the Exercise Price
for the Shares. All exercise notices shall be given in the form and manner
specified by the Company from time to time. The Administrator shall determine
the acceptable form of consideration for exercising an Option, including the
method of payment. In the case of an Incentive Stock Option, the Administrator
shall determine the acceptable form of consideration at the time of grant.
Subject to Applicable Laws, such consideration may consist entirely of:

(a) cash;

(b) check;

(c) other Shares which (A) in the case of Shares acquired upon exercise of an
option, have been owned by the Participant for more than six (6) months on the
date of surrender, and (B) have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which said Option
shall be exercised;

(d) consideration received through a broker-dealer sale and remittance procedure
pursuant to which the Participant (i) shall provide written instructions to a
Company designated brokerage firm to effect the immediate sale of some or all of
the purchased Shares and remit to the Company, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
exercise price payable for the purchased Shares and (ii) shall provide written
directives to the Company to deliver the certificates for the purchased Shares
directly to such brokerage firm in order to complete the sale transaction;

 

7



--------------------------------------------------------------------------------

(e) consideration received through a Net-Exercise; or

(f) any combination of the foregoing methods of payment.

As soon as practicable after receipt of a notification of exercise satisfactory
to the Company and full payment for the Shares purchased, the Company shall
deliver to the Participant (or the Participant’s designated broker), Share
certificates (which may be in book entry form) representing such Shares.

5.6.2 Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s death or Disability,
the Participant may exercise his or her Option, but only within such period of
time as is specified in the Award Agreement, and only to the extent that the
Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Award Agreement). In
the absence of a specified time in the Award Agreement, the Option shall remain
exercisable for three (3) months following the Participant’s termination. If, on
the date of termination, the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option shall revert to
the Plan. If, after termination, the Participant does not exercise his or her
Option within the time specified by the Administrator, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

5.6.3 Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement, to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option shall remain exercisable for twelve (12) months following
the Participant’s termination. If, on the date of termination, the Participant
is not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall revert to the Plan. If, after termination, the
Participant does not exercise his or her Option within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.

5.6.4 Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised within such period of time as is specified in the Award
Agreement (but in no event later than the expiration of the term of such Option
as set forth in the Award Agreement), by the Participant’s estate or by a person
who acquires the right to exercise the Option by bequest or inheritance, but
only to the extent that the Option is vested on the date of death. In the
absence of a specified time in the Award Agreement, the Option shall remain
exercisable for twelve (12) months following the Participant’s termination. If,
at the time of death, the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option shall
immediately revert to the Plan. The Option may be exercised by the executor or
administrator of the Participant’s estate or, if none, by the person(s) entitled
to exercise the Option under the Participant’s will or the laws of descent or
distribution. If the Option is not so exercised within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.

5.7 Restrictions on Share Transferability. The Administrator may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option as it
may deem advisable, including, but not limited to, restrictions related to
applicable federal securities laws, the requirements of any national securities
exchange or system upon which Shares are then listed or traded, or any blue sky
or state securities laws.

5.8 Certain Additional Provisions for Incentive Stock Options.

5.8.1 Exercisability. The aggregate Fair Market Value (determined on the Grant
Date(s)) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by any Employee during any calendar year (under
all plans of the Company and any Parent or Subsidiary) shall not exceed
$100,000.

 

8



--------------------------------------------------------------------------------

5.8.2 Termination of Service. No Incentive Stock Option may be exercised more
than three (3) months after the Participant’s Termination of Service for any
reason other than Disability or death, unless (a) the Participant dies during
such three-month period, and/or (b) the Award Agreement or the Administrator
permits later exercise (in which case the Option instead may be deemed to be a
Nonqualified Stock Option). No Incentive Stock Option may be exercised more than
one (1) year after the Participant’s Termination of Service on account of
Disability, unless (a) the Participant dies during such one-year period, and/or
(b) the Award Agreement or the Administrator permit later exercise (in which
case the option instead may be deemed to be a Nonqualified Stock Option).

5.8.3 Employees Only. Incentive Stock Options may be granted only to persons who
are Employees on the Grant Date.

5.8.4 Expiration. No Incentive Stock Option may be exercised after the
expiration of ten (10) years from the Grant Date; provided, however, that if the
Option is granted to an Employee who, together with persons whose stock
ownership is attributed to the Employee pursuant to Section 424(d) of the Code,
owns stock possessing more than 10% of the total combined voting power of all
classes of the stock of the Company or any Parent or Subsidiary, the Option may
not be exercised after the expiration of five (5) years from the Grant Date.

SECTION 6

RESTRICTED STOCK

6.1 Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Employees, Directors and Consultants as the Administrator,
in its sole discretion, shall determine. The Administrator, in its sole
discretion, shall determine the number of Shares to be granted to each
Participant.

6.2 Restricted Stock Agreement. Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, shall determine. Unless the Administrator
determines otherwise, Shares of Restricted Stock shall be held by the Company as
escrow agent until the restrictions on such Shares have lapsed.

6.3 Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate, in accordance with this Section 6.3.

6.3.1 General Restrictions. The Administrator may set restrictions based upon
continued employment or service with the Company and its affiliates, the
achievement of specific performance objectives (Company-wide, departmental, or
individual), applicable federal or state securities laws, or any other basis
determined by the Administrator in its discretion.

6.3.2 Legend on Certificates. The Administrator, in its discretion, may legend
the certificates representing Restricted Stock to give appropriate notice of
such restrictions.

6.4 Removal of Restrictions. Except as otherwise provided in this Section 6,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan shall be released from escrow as soon as practicable after the last day of
the Period of Restriction. The Administrator, in its discretion, may accelerate
the time at which any restrictions shall lapse or be removed. After the
restrictions have lapsed, the Participant shall be entitled to have any legend
or legends under Section 6.3.2 removed from his or her Share certificate, and
the Shares shall be freely transferable by the Participant. The Administrator
(in its discretion) may establish procedures regarding the release of Shares
from escrow and the removal of legends, as necessary or appropriate to minimize
administrative burdens on the Company

 

9



--------------------------------------------------------------------------------

6.5 Voting Rights. During the Period of Restriction, Participants holding Shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares, unless the Administrator determines otherwise.

6.6 Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. Any such dividends or distribution
shall be subject to the same restrictions on transferability and forfeitability
as the Shares of Restricted Stock with respect to which they were paid, unless
otherwise provided in the Award Agreement.

6.7 Return of Restricted Stock to the Company. On the date set forth in the
Award Agreement, the Restricted Stock for which restrictions have not lapsed
shall revert to the Company and again shall become available for grant under the
Plan.

SECTION 7

MISCELLANEOUS

7.1 Compliance With Code Section 409A. Awards will be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Section 409A of the Code such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Section 409A of the Code, except as otherwise determined in the
sole discretion of the Administrator. The Plan and each Award Agreement under
the Plan is intended to meet the requirements of Section 409A of the Code and
will be construed and interpreted in accordance with such intent, except as
otherwise determined in the sole discretion of the Administrator.

7.2 No Effect on Employment or Service. Nothing in the Plan or any Award shall
interfere with or limit in any way the right of the Company to terminate any
Participant’s employment or service at any time, with or without cause. For
purposes of the Plan, transfer of employment or service of a Participant between
the Company and any Parent or Subsidiary (or between Subsidiaries) shall not be
deemed a Termination of Service. Employment with the Company and any Parent or
Subsidiary is on an at-will basis only.

7.3 Participation. No Employee, Director or Consultant shall have the right to
be selected to receive an Award under this Plan, or, having been so selected, to
be selected to receive a future Award.

7.4 Indemnification. Each person who is or shall have been a member of the
Administrator, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any Award Agreement, and (b) from any and all
amounts paid by him or her in settlement thereof, with the Company’s approval,
or paid by him or her in satisfaction of any judgment in any such claim, action,
suit, or proceeding against him or her, provided he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, by contract, as a matter of law, or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.

7.5 Successors. All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

 

10



--------------------------------------------------------------------------------

7.6 Beneficiary Designations. If permitted by the Administrator, a Participant
under the Plan may name a beneficiary or beneficiaries to whom any vested but
unpaid Award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Administrator. In
the absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate and, subject to
the terms of the Plan and of the applicable Award Agreement, any unexercised
vested Award may be exercised by the administrator or executor of the
Participant’s estate.

7.7 Limited Transferability of Awards. No Award granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution, or to the limited
extent provided in Section 7.6. All rights with respect to an Award granted to a
Participant shall be available during his or her lifetime only to the
Participant. Notwithstanding the foregoing, in the case of Nonqualified Stock
Options or Shares of Restricted Stock, a Participant may, if the Administrator
(in its discretion) so permits, transfer all or part of the Option or Restricted
Stock to family members (within the meaning of the general instructions to Form
S-8 under the Securities Act of 1933, or any successor thereto) through gifts or
domestic relations orders, as permitted by the general instructions to Form S-8
under the Securities Act of 1933, or by instrument to an inter vivos or
testamentary trust in which such Option or Shares of Restricted Stock are to be
passed to beneficiaries upon the death of the Participant; provided that such
Option or Shares of Restricted Stock shall remain subject to all of the terms
and conditions of the Plan and the Award Agreement, including but not limited to
the any termination provisions hereof. Subject to the foregoing, all transfers
or assignments or attempted transfers or assignments of any Option, Shares of
Restricted Stock or Award Agreement shall be void ab initio.

7.8 No Rights as Stockholder. Except to the limited extent provided in
Sections 6.5 and 6.6, no Participant (nor any beneficiary) shall have any of the
rights or privileges of a stockholder of the Company with respect to any Shares
issuable pursuant to an Award (or exercise thereof), unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Participant (or beneficiary).

7.9 Conditions Upon Issuance of Shares.

7.9.1 Legal Compliance. Shares will not be issued pursuant to the exercise or
settlement of an Award unless the exercise or settlement of such Award and the
issuance and delivery of such Shares will comply with Applicable Laws and will
be further subject to the approval of counsel for the Company with respect to
such compliance.

7.9.2 Investment Representations. As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

7.10 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.

7.11 Lock-Up Restrictions. In connection with any underwritten public offering
of stock or other securities made by the Company pursuant to an effective
registration statement filed under applicable federal securities acts, the
Participant shall fully comply with and cooperate with the Company and any
managing underwriter in connection with any stock “lock-up” or “standstill”
agreements or similar restrictions on the offer or sale or contract to sell or
other transfer or assignment or pledge or loan or other encumbrance of the
Shares (including without limitation any of Shares issued or issuable upon
exercise of the Participant’s Options) generally applicable to similarly
situated stockholders or optionholders of the Company.

 

11



--------------------------------------------------------------------------------

SECTION 8

AMENDMENT, TERMINATION, AND DURATION

8.1 Amendment, Suspension, or Termination. The Board, in its sole discretion,
may amend, suspend or terminate the Plan, or any part thereof, at any time and
for any reason. The Company will obtain stockholder approval of any Plan
amendment to the extent necessary and desirable to comply with Applicable Laws.
The amendment, suspension, or termination of the Plan shall not, without the
consent of the Participant, impair any rights or obligations under any Award
theretofore granted to such Participant. No Award may be granted during any
period of suspension or after termination of the Plan.

8.2 Duration of the Plan. Subject to Section 8.3 of the Plan, the Plan will
become effective upon its adoption by the Board. It will continue in effect for
a term of ten (10) years from the date adopted by the Board, unless terminated
earlier under Section 8.1 of the Plan.

8.3 Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.

SECTION 9

TAX WITHHOLDING

9.1 Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company shall have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).

9.2 Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (a) electing to have the Company withhold otherwise
deliverable Shares, or (b) delivering to the Company already-owned Shares having
a Fair Market Value equal to the minimum amount required to be withheld. The
Fair Market Value of the Shares to be withheld or delivered will be determined
as of the date that the taxes are required to be withheld.

SECTION 10

LEGAL CONSTRUCTION

10.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

10.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

10.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

10.4 Securities Law Compliance. With respect to Section 16 Persons, transactions
under this Plan are intended to qualify for the exemption provided by Rule
16b-3. To the extent any provision of the Plan, Award Agreement or action by the
Administrator fails to so comply, it shall be deemed null and void, to the
extent permitted by law and deemed advisable or appropriate by the
Administrator.

 

12



--------------------------------------------------------------------------------

10.5 Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of California (with the
exception of its conflict of laws provisions).

10.6 Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.

EXECUTION

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
this Plan on the date indicated below.

 

    TIGERLOGIC CORPORATION Dated: February 25, 2009     By   /s/ Thomas Lim    
    Title: Chief Financial Officer

 

13



--------------------------------------------------------------------------------

TIGERLOGIC CORPORATION

2009 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

NOTICE OF GRANT OF STOCK OPTION

Unless otherwise defined herein, the terms defined in the 2009 Equity Incentive
Plan (the “Plan”) shall have the same defined meanings in this Notice of Grant
of Stock Option (the “Notice of Grant”) and Terms and Conditions of Stock Option
Grant, attached hereto as Exhibit A (together, the “Agreement”).

[Participant’s Name and Address]

You have been granted an Option to purchase shares of Common Stock of the
Company, subject to the terms and conditions of the Plan and this Agreement, as
follows:

 

Grant Number      Grant Date      Vesting Commencement Date      Exercise Price
per Share   $ Total Number of Shares Granted      Total Exercise Price   $ Type
of Option:            Incentive Stock Option            Nonstatutory Stock
Option Term/Expiration Date:     

Vesting Schedule:

Subject to the Participant being a Service Provider on the following dates and
other limitations set forth in the Plan and the Agreement, the Option may be
exercised, in whole or in part, in accordance with the following schedule:

(a) The Participant shall have no right to exercise any part of the Option at
any time prior to the expiration of the one (1) year from the Vesting
Commencement Date;

(b) The Option shall become exercisable with respect to Twenty-Five Percent
(25%) of the Shares upon the expiration of one (1) year from the Vesting
Commencement Date; and

(c) The Option thereafter shall become exercisable with respect to an additional
One Forty-Eighth (l/48th) of the Option on each monthly anniversary of the
Vesting Commencement Date.

 

14



--------------------------------------------------------------------------------

Termination Period:

If the Participant ceases to be a Service Provider other than due to his or her
death or Disability, he or she may, but only within ninety (90) days from the
date the Participant ceases to be a Service Provider, exercise this Option to
the extent that the Participant was entitled to exercise it as of the date of
such cessation. To the extent he or she was not entitled to exercise this Option
as of the date of such cessation, or if he or she does not exercise the Option
within the time specified herein, the Option shall terminate.

If the Participant ceases to be a Service Provider as a result of his or her
Disability, he or she may, but only within one (1) year from the date the
Participant ceases to be a Service Provider, exercise this Option to the extent
the Participant was entitled to exercise it at the date of cessation. To the
extent that he or she was not entitled to exercise this Option at the date of
such cessation, or if he or she does not exercise such Option within the time
specified herein, the Option shall terminate.

If the Participant ceases to be a Service Provider as a result of his or her
death, the executors or administrators of the estate of the Participant or the
heirs or devisees of the Participant (as the case may be) may, but only within
one (1) year from the date of such cessation, exercise this Option to the extent
the Participant was entitled to exercise it at the date of his or her death. To
the extent that the Participant was not entitled to exercise this Option at the
date of his or her death, or if this Option is not exercised within the time
specified herein, the Option shall terminate.

Notwithstanding the foregoing, in no event may this Option be exercised after
the Term/Expiration Date as provided above.

By the Participant’s signature and the signature of the Company’s representative
below, the Participant and the Company agree that this Option is granted under
and governed by the terms and conditions of the Plan and this Agreement. The
Participant has reviewed the Plan and this Agreement in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and Agreement. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Agreement. The Participant further agrees to notify the Company upon any change
in the residence address indicated below.

 

PARTICIPANT    TIGERLOGIC CORPORATION

 

  

 

Signature    By

 

  

 

Print Name    Title

 

   Residence Address   

 

  

 

15



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF STOCK OPTION GRANT

1. Grant of Option. The Company hereby grants to the Participant named in the
Notice of Grant (the “Participant”) an option (the “Option”) to purchase the
number of Shares, as set forth in the Notice of Grant, at the exercise price per
Share set forth in the Notice of Grant (the “Exercise Price”), subject to all of
the terms and conditions in this Agreement and the Plan, which is incorporated
herein by reference. Subject to Section 8.1 of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan shall
prevail.

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an ISO under Section 422 of the Code. However,
if this Option is intended to be an ISO, to the extent that it exceeds the
$100,000 rule of Code Section 422(d) it shall be treated as a Nonqualified Stock
Option (“NSO”). Further, if for any reason this Option (or portion thereof)
shall not qualify as an ISO, then, to the extent of such nonqualification, such
Option (or portion thereof) shall be regarded as a NSO granted under the Plan.
In no event shall the Administrator, the Company or any Parent or Subsidiary or
any of their respective employees or directors have any liability to the
Participant (or any other person) due to the failure of the Option to qualify
for any reason as an ISO.

2. Vesting Schedule. Except as provided in Section 3, the Option awarded by this
Agreement shall vest in accordance with the vesting provisions set forth in the
Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition shall not vest in the Participant in
accordance with any of the provisions of this Agreement, unless the Participant
shall have been continuously a Service Provider from the Grant Date until the
date such vesting occurs.

3. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option shall be considered as having vested as of the date
specified by the Administrator.

4. Termination on Corporate Transaction: Assumption. Notwithstanding any
contrary provision hereof, effective upon the consummation of a Corporate
Transaction, the Option shall terminate unless the Option is assumed by the
successor corporation or parent thereof in connection with such Corporate
Transaction. For this purpose, a “Corporation Transaction” will include any of
the following transactions:

(a) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;

(b) the sale, transfer or other disposition of all or substantially all of the
assets of the Company (including the capital stock of the Company’s subsidiary
corporations);

(c) approval by the Company’s stockholders of any plan or proposal for the
complete liquidation or dissolution of the Company;

(d) any reverse merger in which the Company is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from those who held such securities immediately prior to such
merger; or

(e) acquisition by any person or related group of persons (other than the
Company or by a Company-sponsored employee benefit plan) of beneficial ownership
(within the meaning of Rule 13d-3 of the Exchange Act) of securities possessing
more than fifty percent (50%) of the total combined voting power of

 

16



--------------------------------------------------------------------------------

the Company’s outstanding securities, but excluding any such transaction that
the Administrator determines in its sole discretion shall not be a Corporate
Transaction.

5. Exercise of Option.

(f) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Agreement. The Participant shall be subject to
reasonable limitations on the number of requested exercises during any monthly
or weekly period as determined by the Administrator. In no event shall the
Company issue fractional Shares.

(g) Method of Exercise. This Option shall be exercisable by delivery of an
exercise notice, in the form attached as Exhibit B (the “Exercise Notice”), or
in a manner and pursuant to such procedures as the Administrator may determine,
which shall state the election to exercise the Option, the whole number of
Shares in respect of which the Option is being exercised (the “Exercised
Shares”), and such other representations and agreements as may be required by
the Company pursuant to the provisions of the Plan. Such Exercise Notice shall
be properly completed and delivered in such manner as the Administrator may
determine (including electronically). Payment of the Exercise Price may only be
made in such manner as described below, and if appropriate, shall accompany the
written notice. This Option shall be deemed to be exercised upon receipt by the
Company (or its designated representative) of the Exercise Notice and completion
of payment of the Exercise Price.

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
the Participant on the date the Option is exercised with respect to such
Exercised Shares. This Option may not be exercised for a fraction of a share.

6. Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Participant:

(a) cash;

(b) check;

(c) surrender of other Shares or delivery of a properly executed form of
attestation of ownership of Shares as the Administrator may require (including
withholding of Shares otherwise deliverable upon exercise of the Option) which
have a Fair Market Value on the date of surrender or attestation equal to the
aggregate Exercise Price of the Shares as to which the Option is being exercised
(but only to the extent that such exercise of the Option would not result in an
accounting compensation charge with respect to the Shares used to pay the
exercise price);

(d) payment through a broker-dealer sale and remittance procedure pursuant to
which the Participant (i) shall provide written instructions to a Company
designated brokerage firm to effect the immediate sale of some or all of the
purchased Shares and remit to the Company, out of the sale proceeds available on
the settlement date, sufficient funds to cover the aggregate exercise price
payable for the purchased Shares and (ii) shall provide written directives to
the Company to deliver the certificates for the purchased Shares directly to
such brokerage firm in order to complete the sale transaction; or

(e) payment through a Net-Exercise procedure, established at a time selected in
the sole and absolute discretion of the Administrator.

 

17



--------------------------------------------------------------------------------

7. Tax Obligations.

(a) Withholding Taxes. Notwithstanding any contrary provision of this Agreement,
no certificate representing the Shares shall be issued to the Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
shall have been made by the Participant with respect to the payment of income,
employment and other taxes which the Company determines must be withheld with
respect to such Shares. To the extent determined appropriate by the Company in
its discretion, it shall have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to the Participant. If the Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time of the Option exercise, the Participant acknowledges and
agrees that the Company may refuse to honor the exercise and refuse to deliver
Shares if such withholding amounts are not delivered at the time of exercise.

(b) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
the Participant herein is an ISO, and if the Participant sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (i) the date two (2) years after the Grant Date, or (ii) the date one
(1) year after the date of exercise, the Participant shall immediately notify
the Company in writing of such disposition. The Participant agrees that he or
she may be subject to income tax withholding by the Company on the compensation
income recognized by the Participant.

8. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant shall have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares shall have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Participant. After such issuance, recordation and delivery, the
Participant shall have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

9. No Guarantee of Continued Service. THE PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE
PARENT OR SUBSIDIARY EMPLOYING OR RETAINING THE PARTICIPANT) AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER. THE
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL
NOT INTERFERE IN ANY WAY WITH THE PARTICIPANT’S RIGHT OR THE RIGHT OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING THE PARTICIPANT) TO
TERMINATE THE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH
OR WITHOUT CAUSE.

10. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company at TigerLogic Corporation,
25A Technology Drive, Irvine, CA 92618, or at such other address as the Company
may hereafter designate in writing.

11. Grant is Not Transferable. Except as otherwise provided in Section 7.7 of
the Plan, this Option may not be transferred in any manner otherwise than by
will or by the laws of descent or distribution and may be exercised during the
lifetime of the Participant only by the Participant.

12. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

18



--------------------------------------------------------------------------------

13. Additional Conditions to Issuance of Stock. If at any time the Company shall
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to the Participant (or his or
her estate), such issuance shall not occur unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company. The Company shall
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

14. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms used and not defined in this Agreement shall
have the meaning set forth in the Plan.

15. Administrator Authority. The Administrator shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon the Participant, the
Company and all other interested persons. The Administrator shall not be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

16. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
Options that may be awarded under the Plan by electronic means or request the
Participant’s consent to participate in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

17. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

18. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

19. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

20. Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Participant expressly warrants that he or she has received an Option under
the Plan, and has received, read and understood a description of the Plan. The
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

21. Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof.

 

19



--------------------------------------------------------------------------------

EXHIBIT B

TIGERLOGIC CORPORATION

2009 EQUITY INCENTIVE PLAN

EXERCISE NOTICE

TigerLogic Corporation

25A Technology Drive

Irvine, CA 92618

Attention: Secretary

2. Exercise of Option. Effective as of today,             ,             , the
undersigned (“Purchaser”) hereby elects to purchase             shares (the
“Shares”) of the Common Stock of TigerLogic Corporation (the “Company”) under
and pursuant to the 2009 Equity Incentive Plan (the “Plan”) and the Stock Option
Agreement dated,             (the “Agreement”). The purchase price for the
Shares shall be $            , as required by the Agreement.

3. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price for the Shares and any required tax withholding to be paid in
connection with the exercise of the Option.

4. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Agreement and agrees to abide by
and be bound by their terms and conditions.

5. Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder shall exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option. The Shares so acquired shall
be issued to the Purchaser as soon as practicable after exercise of the Option.
No adjustment shall be made for a dividend or other right for which the record
date is prior to the date of issuance, except as provided in Section 4.4 of the
Plan.

6. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.

7. Entire Agreement; Governing Law. The Plan and Agreement are incorporated
herein by reference. This Exercise Notice, the Plan and the Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Purchaser with respect to the subject matter hereof, and may not be
modified adversely to the Purchaser’s interest except by means of a writing
signed by the Company and Purchaser. This agreement is governed by the internal
substantive laws, but not the choice of law rules, of the State of California.

 

20



--------------------------------------------------------------------------------

Submitted by:

 

PURCHASER:

  

Accepted by:

 

TIGERLOGIC CORPORATION

 

  

 

Signature    By

 

  

 

Print Name    Its Address:    Address:

 

  

TIGERLOGIC CORPORATION

25A Technology Drive

Irvine, CA 92618

  

 

   Date Received

 

21